Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE CASH MANAGEMENT FUND EATON VANCE MONEY MARKET FUND Supplement to Prospectus dated March 1, 2009 EATON VANCE TAX FREE RESERVES Supplement to Prospectus dated May 1, 2008 (each, a Fund and collectively, the Funds) The Temporary Money Market Fund Guarantee Program (the "Program") established by the U.S. Treasury Department has been extended until September 18, 2009. The Board of Trustees approved each Funds continued participation in the Program. Each Fund paid an additional premium to participate in the Program extension. April 13, 2009 MMTFRPS2
